Citation Nr: 0336924
Decision Date: 10/30/03	Archive Date: 02/11/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  97-13 610A	)	DATE OCT 30 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	South Carolina Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







REMAND

In September 2002, the Board of Veterans Appeals (BVA or Board) ordered further development in your case.  Thereafter, your case was sent to the Boards Evidence Development Unit (EDU), to undertake the requested development.  

Prior to May 1, 2003, the Boards regulations provided that if further evidence, clarification of the evidence, correction of a procedural defect, or any other action was essential for a proper appellate decision, a Board Member or panel of Members could direct Board personnel to undertake the action essential for a proper appellate decision.  See 38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals for the Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter DAV).  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in conjunction with the amended rule codified at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants one review on appeal to the Secretary when the Board considers additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration, and without having to obtain the appellants waiver.  

Following the Federal Circuits decision in DAV, the General Counsel issued a precedential opinion, which concluded that DAV did not prohibit the Board from developing evidence in a case before it, provided that the Board does not adjudicate the claim based on any new evidence it obtains unless the claimant waives initial consideration of such evidence by first-tier adjudicators in the Veterans Benefits Administration (VBA).  VAOPGCPREC 1-03.  Based on this opinion, the Board continued, for a short time, to request development via the Boards EDU.  

Recently, in light of the Federal Circuit Courts decision and other policy considerations, the Department of Veterans Affairs (VA) determined that VBA would resume all development functions.  In other words, aside from the limited class of development functions that the Board is statutorily permitted to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence development will be conducted at the regional office (RO) level.  

In the event that you appeared at a hearing before a Veterans Law Judge (VLJ) other than the VLJ signing this remand, be advised that if your case is returned to the Board, it will be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the following:  

1.  Obtain all treatment records from the following VA medical centers:  
(a).  VA medical centers located in Lake City, Wairsvile, Charleston during the period from January 1979 to December 1982, and from February 2002 to the present.

(b).  VA medical center located in Birmingham during the period from January 1990 to December 1991.

(c).  VA medical center located in Bay Pines and St. Petersburg during the period from January 1997 to the present.

(d) VA medical center located in Gainesville during the period from January 1979 to the present.

(Note: From the VAMCs, request notes, discharge summaries, consults, vitals, medications, labs, imaging, diet and nutrition assessment, procedures, and problem lists).

2.  Obtain all medical record on file with the Social Security Administration in connection with the veteran's application for disability benefits.

3.  After associating with the record all evidence obtained in connection with the above development, make arrangements with the appropriate VA medical facility for the veteran to be afforded a neurological examination by the same examiner who examined the veteran in September 1997, if possible.  The examiner must review the claims folder and must state that he/she did so.  The examiner should elicit from the veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies should be accomplished.  Ask the examiner to address the following questions:

(a).  Does the veteran currently suffer from a headache condition?  If so, please provide the specific diagnosis of the headache condition (i.e., migraine, vascular, tension, etc.).

(b).  Whether it is as least as likely than not that any currently diagnosed headache condition is attributable to the veteran's military service?

(c).  Whether it is as least as likely than not that any currently diagnosed headache condition is attributable to a service-connected disability, such as the residuals of a fractured left mandible?

In addressing the above questions, the examiner should comment on the opinions expressed in the September and October 1997 VA examination reports.  The examiner should provide all examination findings, along with the complete rationale for each opinion expressed and conclusion reached.

After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).



